ACCEPTED
                                                                                                                           05-14-01515-CV
                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                           DALLAS, TEXAS
                                                                                                                      5/26/2015 3:53:17 PM
                                                                                                                                LISA MATZ
                                                                                                                                    CLERK




                                                                                            JONATHAN  FILED    IN
                                                                                                         G. BRUSH
                                                                                              5th COURT
                                                                                            Direct          OF
                                                                                                   Dial: (713)   APPEALS
                                                                                                               960-6007
5718 WESTHEIMER ROAD, SUITE 1200                                                                  DALLAS,
                                                                                            jbrush@rmgllp.com TEXAS
HOUSTON, TEXAS 77057                                                                          5/26/2015 3:53:17 PM
PHONE: (713) 960-6000   ▪   FAX: (713) 960-6025
                                                                                                    LISA MATZ
        www.rmgllp.com                                                                                Clerk



                                                       May 26, 2015
Via Electronic Filing
Lisa Matz, Clerk of the Court
Fifth Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Tower, Suite 200
Dallas, TX 75202

                   Re:                   No. 05-14-01515-CV; TXU Energy Retail Company, L.L.C. v. Fort
                                         Bend Independent School District, in the Fifth Court of Appeals.

                                         On appeal from:

                                         Cause No. 2013-14961; TXU Energy Retail Company LLC v. Fort
                                         Bend Independent School District, in the 116th District Court of
                                         Dallas County, Texas.

Dear Ms. Matz:

       Pursuant to the Court’s March 2, 2015, Notice setting this case for submission, I will
present oral argument to the Court on behalf of Appellee Fort Bend Independent School District.

          If you have any questions, please do not hesitate to contact me.

                                                          Very truly yours,

                                                          ROGERS, MORRIS & GROVER, L.L.P.



                                                          Jonathan G. Brush


cc:       Michael K. Hurst, John F. Guild, A. Shonn Brown,
          Jonathan R. Childers, Counsel for Plaintiff-Appellant
          (Via CM/RRR 7014 2120 0001 5800 1101)



 Austin Office:   2538 S. Congress Avenue, Suite 300    Austin, Texas 78704   Phone: (512) 354-1050   Fax: (512) 354-1049